Exhibit 10.1


SECOND AMENDMENT TO
CREDIT AGREEMENT


THIS SECOND AMENDMENT TO CREDIT AGREEMENT, dated as of August __, 2018 (the
“Amendment”), is by and among Performant Business Services, Inc., a Nevada
corporation (the “Borrower”) and ECMC Group, Inc., a Delaware non-profit
corporation (the “Lender”).


RECITALS:


A.    The Borrower and Lender are parties to that certain Credit Agreement dated
as of August 7, 2017 (as amended, modified or supplemented prior to the date
hereof, the “Credit Agreement”), pursuant to which the Lender has made a loan
and may make additional loans to the Borrower.


B.    The Borrower and Lender desire to amend the Credit Agreement on the terms
and subject to the conditions set forth herein.


NOW, THEREFORE, in consideration of the above recitals and other good and
valuable consideration, the receipt of which is hereby acknowledged, the
Borrower and Lender hereby agree as follows:


1.    Defined terms.     All capitalized terms used in this Amendment shall have
the meanings set forth in the Credit Agreement, as amended hereby, except where
the context otherwise requires or as otherwise provided herein.


2.    Amendments.    


(a)The following is hereby inserted as a new definition in Section 1.1 of the
Credit Agreement in proper alphabetical order:
“Premiere Acquisition” means the Acquisition by a Loan Party of Premiere Credit
of North America, an Indiana limited liability company; provided that the time
frame for compliance with Section 6.8 of the Credit Agreement as a result of
such Acquisition shall be no later than 30 days after the closing of such
Acquisition (or such longer period as agreed by Lender in its sole discretion).
(b)Each of the following defined terms in Section 1.1 of the Credit Agreement is
hereby amended and restated in full as follows:
“Delayed Draw Term Loan Commitment means $25,000,000.”


1

--------------------------------------------------------------------------------




“Maturity Date means (a) the later of (i) the fourth anniversary of the Closing
Date or (ii) if Borrower exercises the first or second extension option pursuant
to Section 2.3, the date set forth in Section 2.3, or (b) such earlier date on
which the Commitments terminate pursuant to Section 8.”
“Termination Date means the earliest to occur of (a) the date on which Lender
has funded Delayed Draw Term Loans in an aggregate principal amount equal to the
Delayed Draw Term Loan Commitment, (b) the third anniversary of the Closing Date
and (c) the date on which the Delayed Draw Term Loan Commitment terminates
pursuant to Section 8.”
(c)The first line of the definition of “Permitted Acquisition” in Section 1.1 of
the Credit Agreement which precedes clause (a) of such definition is hereby
amended to read as follows:
“Permitted Acquisition means (1) the Premiere Acquisition and (2) any other
Acquisition by any Loan Party in each case, made pursuant to this clause (2), to
the extent that:”


(d)Section 7.1(h) of the Credit Agreement is hereby amended by adding the
following at the end thereof:
“, including, for the avoidance of doubt, any promissory note (as such
promissory note may be extended, increased, amended or otherwise modified from
time to time) Parent may issue to ECMC Holdings Corporation or any other
affiliate of Lender in connection with the Premiere Acquisition”
(e)Section 7.3(vii) of the Credit Agreement is hereby amended by adding the
following proviso at the end thereof:
“; provided that, notwithstanding anything to the contrary in this Agreement,
Lender hereby agrees that the Parent may, without overriding any then applicable
limitation in this Agreement to the making by the Parent of  dividends or other
distributions to any other holder of any equity in the Parent, make any
dividends or other distributions to ECMC Holdings Corporation in its capacity as
equity holder, if applicable, or otherwise make any payments or prepayments in
connection with any promissory note (as such promissory note may be extended,
increased, amended or otherwise modified from time to time) Parent may issue to
ECMC Holdings Corporation or any other affiliate of Lender in connection with
the Premiere Acquisition.”
(f)Section 7.14 of the Credit Agreement is hereby amended by adding the
following as a new Section 7.14.4:
“7.14.4        Premiere Acquisition.


2

--------------------------------------------------------------------------------




Notwithstanding anything to the contrary in this Section 7.14, neither the
Borrower nor any other Loan Party shall be required to comply with the financial
covenants set forth in Sections 7.14.1 and 7.14.2 above with respect to each
Computation Period ending on the last day of the first six Fiscal Quarters
following the closing of the Premiere Acquisition.”
3.    Conditions to Effectiveness.    This Amendment shall become effective as
of the date first above written (the “Effective Date”) when, and only when this
Amendment has been executed on behalf of each of the Lender and the Borrower and
delivered by each to the other party, and the Lender shall have received
counterparts of a Reaffirmation in form satisfactory to the Lender, dated as of
even date herewith, executed by the Guarantors.


4.    Representations, Warranties and Covenants. To induce the Lender to enter
into this Amendment, the Borrower hereby represents and warrants to the Lender
on the date hereof as follows:


(a)    the execution, delivery and performance by the Borrower of this Amendment
does not and will not (i) require any consent or approval of any government
agency or authority (other than any approval which has been obtained and is in
full force and effect), (ii) conflict with (x) any provision of applicable law,
(y) the charter, by-laws or other organizational documents of Borrower or any
other Loan Party or (z) any agreement, indenture, instrument or other document,
or any judgment, order or decree, which is binding upon Borrower or any other
Loan Party or any of their respective properties or (iii) require, or result in,
the creation or imposition
of any Lien on any asset of Borrower, any Subsidiary or any other Loan Party
(other than Liens in favor of Lender created pursuant to the Collateral
Documents) in each case of the foregoing clauses (i), (ii) and (ii), except
where the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.


(b)    the representations and warranties contained in the Credit Agreement (as
may be amended by this Amendment) are true and correct as of the date hereof as
though made on that date, except to the extent such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date.


(c)    the Credit Agreement, as amended by this Amendment, is the legal, valid
and binding obligation of the Borrower and is enforceable against the Borrower
in accordance with its terms, subject to bankruptcy, insolvency and similar laws
affecting the enforceability of creditors' rights generally and to general
principles of equity.


(d)    after giving effect to this Amendment, there does not exist any Default
or Event of Default.




3

--------------------------------------------------------------------------------




5.    Reference to and Effect on the Loan Documents.


(a)    From and after the date of this Amendment, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import referring to the Credit Agreement, and each reference to the “Credit
Agreement”, “thereunder”, “thereof”, “therein” or words of like import referring
to the Credit Agreement in any other Loan Document shall mean and be a reference
to the Credit Agreement, as amended hereby.


(b)    Except as specifically set forth above, the Credit Agreement and each
additional Loan Document remains in full force and effect and is hereby ratified
and confirmed.


(c)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lender under the Credit Agreement or any other Loan Document nor
constitute a waiver of any provision of the Credit Agreement or any such other
Loan Document.


6.    Entire Agreement. The Credit Agreement, as amended by this Amendment,
collectively sets forth the entire understanding and agreements of the parties
hereto in relation to the subject matter hereof and supersede any prior
negotiations and agreements between the parties relative to such subject matter.
No promise, condition, representation or warranty, express or implied, not set
forth in the Credit Agreement or any other Loan Document, as amended by this
Amendment, shall bind any party hereto, and none of the Lender or the Borrower
have relied on any such promise, condition, representation or warranty.


7.    Counterparts.    This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original and all of which shall
together constitute one and the same instrument.


8.    Enforceability.     Should any one or more of the provisions of this
Amendment be determined to be illegal or unenforceable as to one or more of the
parties hereto, all other provisions nevertheless shall remain effective and
binding on the parties hereto.


9.    Governing Law; Jurisdiction; Venue; Jury Trial. THIS AMENDMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF MINNESOTA,
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES. THIS AMENDMENT SHALL BE SUBJECT
TO THE JURISDICTION, VENUE, AND JURY TRIAL PROVISIONS OF THE CREDIT AGREEMENT.


10.    Headings; Recitals.    Section headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose. The Recitals hereto are incorporated herein by
reference.


4

--------------------------------------------------------------------------------






11.    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the Borrower and the Lender, and their respective, permitted,
successors, assigns.














[Signature page to follow]






5

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their duly authorized officers as of the date first
set forth above.




PERFORMANT BUSINESS SERVICES, INC.        




By:    _________________________________        
Title:    _________________________________        


ECMC GROUP, INC.                        
As Lender                            


By:    _________________________________        
Title:    _________________________________        
























Signature Page to Second Amendment to Credit Agreement

--------------------------------------------------------------------------------






REAFFIRMATION




Each of the undersigned, Guarantors under that certain Guarantee and Collateral
Agreement dated as of August 11, 2017 (the “GCA”), hereby consents to the terms
of that certain Second Amendment to Credit Agreement dated as of August __, 2018
(the “Second Amendment”) to which this Reaffirmation is attached, between ECMC
Group, Inc. and Performant Business Services, Inc., and hereby acknowledges that
the obligations of each of the undersigned under the GCA and the other Loan
Documents (as defined in the Credit Agreement) to which any of them is a party,
continue in full force and effect from and after the Effective Date (as defined
in the Second Amendment) of the Second Amendment after giving effect to the
Second Amendment.
Dated as of August __, 2018.


PERFORMANT FINANCIAL CORPORATION, a Delaware corporation
By:                       
Name:                       
Title:                      
PERFORMANT RECOVERY, INC., a California corporation
By:                       
Name:                       
Title:                      
PERFORMANT TECHNOLOGIES, INC., a California corporation
By:                       
Name:                       
Title:                      





